                 Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 1 of 19



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



 NATIONAL MEDICAL CARE, INC.


                               Plaintiff,

 v.
                                                             CIVIL ACTION NO. ____________

 SARDAR AHMAD SHARIF,


                               Defendant.

                     COMPLAINT FOR EQUITABLE RELIEF AND DAMAGES
                                  AND JURY DEMAND

            Plaintiff National Medical Care, Inc. (“Plaintiff”) by and through its attorneys, for its

Complaint for Equitable Relief and Damages against Defendant Sardar Ahmad Sharif, M.D.

(“Defendant” or “Sharif”), alleges as follows upon personal knowledge as to its own acts and

upon information and belief as to all other matters:

                         INTRODUCTION AND NATURE OF THE ACTION

            1.       This action arises out of Sharif’s breach of his post-employment obligations set

forth in the Employee Confidentiality, Assignment and Protective Covenants Agreement dated

December 10, 2017 (the “Agreement”), a copy of which is attached hereto as Exhibit A.

Effective on or about January 1, 2018, Sharif was promoted to the position of Senior Vice

President, Chief Medical Information Officer of Plaintiff, and in connection with that promotion,

he entered into and agreed to be bound by the Agreement. In this senior executive role, Sharif

was one of the six highest-ranking medical officers within North America for Fresenius Medical

Care North America and its affiliated entities, including Plaintiff (collectively, “FMCNA”), and



1367146/6
           Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 2 of 19



he was responsible for the overall clinical information technology systems for North America.1

This responsibility included direct supervision of two senior personnel and ultimately overseeing

the managerial, operational and market development of all clinical information technology (“IT”)

governance, change control management, decision support and workflow support in service to

FMCNA’s patients. When employed in his senior executive role for FMCNA, Sharif had access

to, and indeed was required to know and use FMCNA’s highly sensitive trade secrets and

confidential information, including without limitation prioritization of any IT related systems and

tools, functionality, features, and direction that are and have been central to the health IT

infrastructure of FMCNA; future strategies related to FMCNA’s evaluation, prioritization,

adoption and proprietary modification/application of software and technologies; and FMCNA’s

challenges with software and technologies. Moreover, because of his senior position within the

IT infrastructure, Sharif was privy to confidential clinical standards, business plans and strategies

throughout FMCNA.

        On Monday, July 27, 2020, Sharif abruptly and without warning informed FMCNA of his

intent to resign from his position, notifying his manager that he intended to accept a senior

executive position with FMCNA’s direct competitor, United States Renal Care, Inc. “(“USRC”).

Sharif’s actions violate his Agreement with Plaintiff, and his employment at a competitor would

inevitably result in the disclosure of confidential information and trade secrets in violation of the

Massachusetts Trade Secrets Act, M.G.L. c. 93, § 42, et seq. (“MTSA”) and the Defend Trade

Secrets Act, 18 U.S.C § 1831, et seq. (“DTSA”).




1
        “FMCNA” refers collectively to Plaintiff National Medical Care, Inc., and its parent company Fresenius
Medical Care Holdings, Inc. d/b/a Fresenius Medical Care North America, and any related affiliate.


                                                        2
            Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 3 of 19



       Sharif’s employment by USRC violates the express terms of the post-employment

protective covenants in the Agreement he entered into in connection with his employment with

Plaintiff. Sharif’s competitive activities are improper competition, and the harm to Plaintiff is

immediate and irreparable. Sharif’s actions severely imperil FMCNA’s trade secrets and

confidential information, as it is inevitable that he would disclose such information to his new

employer, USRC, and they further imperil FMCNA’s goodwill.

                                            PARTIES

       1.       Plaintiff is a corporation organized under the laws of the State of Delaware with

its principal place of business at 920 Winter Street, Waltham, Massachusetts.

       2.       Defendant Sadar Ahmad Sharif, M.D. is an individual who, upon information and

belief, resides at 2112 Cheyenne Park Lane, Southlake, Texas.

                                 JURISDICTION AND VENUE

       3.       Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332(a) because there

exists complete diversity between the parties and the amount in controversy exceeds $75,000.

       4.       The Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331,

because Plaintiff asserts claims under the DTSA.

       5.       Personal jurisdiction exists over Sharif under M.G.L. c. 223A §§ 1 and 3 because

he transacted business in the Commonwealth of Massachusetts, including but not limited to

being employed by Plaintiff, a Massachusetts entity; executing the Agreement with Plaintiff;

maintaining an office at FMCNA’s headquarters in Waltham, Massachusetts; visiting FMCNA

corporate headquarters in Waltham, Massachusetts; and FMCNA’s payroll and treasury

departments reside in the corporate office in Massachusetts. Moreover, the Agreement expressly

provides that it “shall be interpreted and enforced in accordance with the laws of the

Commonwealth of Massachusetts….”

                                                 3
            Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 4 of 19



       6.       Venue is proper pursuant to 28 U.S.C. § 1391.

                                   FACTUAL ALLEGATIONS

                                         FMCNA’s Business

       7.       FMCNA and its global affiliates are the world’s leading provider of products and

services for people with chronic kidney failure. Around 2.8 million patients with this disease

worldwide regularly undergo dialysis treatment. Dialysis is a vital blood cleansing procedure

that substitutes the function of the kidney in case of kidney failure.

       8.       Through its affiliates and divisions, FMCNA engages in business impacting

chronic kidney care, as well as related services. Among the divisions and affiliates of FMCNA

are the following:

                    Acumen Physician Solutions, which develops intuitive software tools to assist

                     nephrologists in the practice of medicine.

                    Frenova Renal Research, which is the world’s only contract clinical research

                     services provider dedicated to improving the lives of those with kidney

                     disease.

                    Fresenius Health Partners, which monitors and manages individuals with

                     kidney disease.

                    Fresenius Kidney Care, which serves over 190,000 patients in over 2,400

                     facilities nationwide by providing dialysis treatment options for those

                     suffering from chronic kidney disease and end stage renal disease. Treatment

                     options include at-home peritoneal dialysis, at-home hemodialysis, in-center

                     hemodialysis, and acute care services in more than 1,200 hospitals in the




                                                  4
              Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 5 of 19



                      United States. Fresenius Kidney Care provides home delivery for equipment

                      and supplies, and patient travel services, among other services.

                     Physician Practice Services, which assists medical practices with growth and

                      management, as well as technology solutions to help nephrology practices

                      succeed.

                     Renal Therapies Group, including NxStage Medical, which deliver

                      hemodialysis and peritoneal dialysis equipment, ancillary products and renal

                      pharmaceuticals for patients in clinical and home environments.

                     Spectra Laboratories, which provides renal-specific laboratory services.

         9.       The industry in which FMCNA operates is highly competitive.

         10.      IT strategies and solutions are a vital part of the success or failure the treatment of

those with kidney-related problems. IT strategies and solutions are intimately tied to the

business workflow and strategies of those with chronic kidney disease and in particular, in the

operation of clinics and at home treatment options. The ability to accurately, efficiently, safely

and conveniently obtain and analyze patient-related data in a user-friendly manner is crucial for

both dialysis treatment monitoring and planning. FMCNA has developed and continues to

develop innovative IT solutions to assist healthcare professionals in caring for their dialysis

patients and maintaining a sustainable business that serves patients for their kidney-related

needs.

         11.      As FMCNA explains on its website, “Developing products and systems that

provide a high level of safety and user-friendliness and enable tailoring to individual patient

needs is an inherent part of our strategy of sustainable and profitable growth. We will continue

to develop ever more effective products and treatment methods for critically and chronically ill


                                                     5
          Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 6 of 19



patients to offer best-in-class medical standards.” (See https://www.fresenius.com/goals-and-

strategy, last accessed on August 3, 2020).

       12.     FMCNA has developed its technology infrastructure through the investment of

significant time and resources. Information about its IT, including strategies, pipeline of

solutions, and challenges, is not generally available to the public. If disclosed, this information

would give any FMCNA competitor an unfair competitive advantage.

       13.     Sharif’s knowledge of confidential information and trade secrets is not limited to

his knowledge of FMCNA’s strategies and plans with respect to IT. First, FMCNA’s IT strategy

runs parallel with its overall strategy and business plans. Second, by virtue of his senior

position, Sharif was also exposed to national strategic plans of FMCNA’s businesses, as he

worked closely with many division lines of business.

       14.     In addition to asking employees to sign agreements which contain covenants that

protect FMCNA’s trade secrets and confidential information and require the return of FMCNA’s

property upon termination, FMCNA takes the following measures to protect its trade secrets and

confidential information: (a) prohibiting the use of FMCNA materials for purposes not directly

related to its business, or the removal or borrowing of its property without permission; (b) using

badge IDs to restrict access to and within its facilities; (c) prohibiting the use of its computer

systems for noncompany purposes; (d) restricting access to its computerized information through

the use of passwords; and (e) restricting access to its computerized company information based

on each individual employee’s “need to know” the particular information.

                                        Sharif’s Employment

       15.     By way of offer letter dated July 31, 2015, Plaintiff hired Sharif as Vice President,

Clinical Health Information. As set forth in his offer letter, Sharif’s employment was



                                                  6
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 7 of 19



conditioned upon his execution of an Employee Confidentiality, Assignment and Protective

Covenant Agreement that contained protections for confidential information, as well as a one-

year nonsolicitation and one-year noncompetition clause similar to those found in the

Agreement. At the time of his hire, Sharif was paid at the base annual salary rate of $263,000,

was provided a $30,000 sign-on bonus, and was eligible to participate in various bonus and

incentive programs for executives.

       16.     Sharif is a trained surgeon, although he does not practice medicine.

       17.     At the time of his hire by Plaintiff, Sharif had experience in healthcare and IT, but

had no experience working as a nephrologist treating those with chronic kidney disease.

       18.     Sharif’s position with FMCNA at the time of his hire was his first employment in

the kidney-care space.

       19.     By way of offer letter dated December 7, 2017, Plaintiff promoted Sharif,

effective January 1, 2018, to the position of Senior Vice President, Chief Medical Information

Officer with an annual salary of $425,000, and eligibility to participate in various bonus and

incentive programs for executives.

       20.     FMCNA supported Dr. Sharif in his request for a relocation package for him and

his family.

       21.     In connection with his promotion, Sharif executed and became bound by a new

Employee Confidentiality, Assignment and Protective Covenants Agreement dated December

10, 2017 (the “Agreement”), a true and accurate copy of which is attached hereto as Exhibit A.

       22.     On April 4, 2019, Plaintiff and Sharif entered into a Retention Agreement

whereby Plaintiff received a bonus of $120,000 for remaining employed for one year, and would

have received a bonus of $80,000 had he remained employed at Plaintiff for two years.



                                                 7
          Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 8 of 19



       23.     In 2019, Sharif’s last full year of employment with Plaintiff, Plaintiff paid Sharif

wages in the amount of $569,761.18.

       24.     By virtue of his senior leadership position, Sharif had access to, used, and knows

FMCNA trade secrets and confidential information as it applies throughout the United States.

       25.     In his role as Senior Vice President, Chief Medical Information Officer, Sharif

was responsible for the overall clinical IT technology for all of the North American divisions and

business units (most of which are listed above). This responsibility required him to provide

strategic leadership of overall objectives for IT as it applied to clinicians, patients and patient

data. Sharif acted as the bridge between clinicians (doctors, nurses and patient care technicians)

and IT related not only to FMCNA’s work with dialysis patients and the medical staff, but also

the core of FMCNA’s physician relationships fostered and developed around technology.

       26.     By way of example, Sharif participated in a weekly telephone call of

approximately six (6) Chief Medical Officers of FMCNA, as well as the global Chief Medical

Officer, Dr. Franklin Maddux. During these calls, these executives discussed medical initiatives,

future plans, and other practice- and patient-specific information across all business lines that is

not generally known to the public. Sharif also discussed his group’s technological strategies,

challenges, and successes.

       27.     Sharif regularly attended regular corporate and divisional Medical Advisory

Board meetings. At these meetings, Sharif either presented or listened to discussions of

confidential information and trade secrets related to patient care and FMCNA performance

metrics. Such confidential information includes clinical standards of FMCNA, and where

FMCNA is succeeding and where it faces challenges in its clinics.




                                                   8
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 9 of 19



       28.     Sharif regularly presented to FMCNA’s joint venture partners (who themselves

are FMCNA employees or business partners with a responsibility to maintain confidentiality).

During these meetings, Sharif would share with FMCNA’s joint venture partners the technology

successes within the organization and future strategies for FMCNA with respect to technology.

       29.     Sharif regularly attended the executive Fresenius Kidney Care (“FKC”)

Leadership Meeting hosted by Michael Asselta, President of FKC. At the FKC Leadership

Meeting, extensive confidential information about the entire FKC organization is shared and

discussed among executives, including financial information about clinics, opportunities within

markets, budgets, business pipelines, and risks for the organization throughout the United States.

The meetings including long-term and short-term strategy discussions, which are not known

outside of FMCNA’s organization.

       30.     Sharif acted as the Chairperson for the Fresenius Technology Council (“FTC”), a

group of senior leaders who review submissions for potential clinical investments and decide

which, if any, of those projects the company would invest in and become part of FMCNA’s

strategic focus. The information related to this pipeline of potential and actual technology

projects is a trade secret and confidential information.

       31.     Sharif had access to and knowledge of additional confidential information and

trade secrets related to value based care and managed care strategies, as well as clinical

algorithms and protocols that are proprietary and confidential to FMCNA.

       32.     These are only a few of the examples of confidential information and trade secrets

to which Sharif had access to and/or was responsible for during his employment at Plaintiff, and

if known by a competitor, would provide the competitor with an unfair advantage.




                                                  9
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 10 of 19



       33.     By virtue of his senior leadership position, Sharif also met with physicians and

other partners of FMCNA and developed relationships with those individuals. The identities of

these physicians and other partners, and their preferences, experiences and challenges with

technology, is a trade secret and confidential information which, if known by a competitor,

would provide the competitor with an unfair advantage.

       34.     Upon information and belief, Sharif continued to sit in on senior executive

meetings and learn updated confidential information and trade secrets of FMCNA, even after he

had begun the interview process and received an offer to join FMCNA’s competitor, USRC.

                              Sharif’s Post-Employment Obligations

       35.     In his Agreement, Sharif agreed to various restrictive covenants related to his

duties at FMCNA. As set forth in more detail in the Agreement, Sharif agreed that during or

after his employment, he would not use or disclose any confidential information of FMCNA

(Section 3(a)), and that he would return to FMCNA all company property (including electronic

information) in his possession upon the termination of his employment. (Section 3(b)).

       36.     In his Agreement, Sharif agreed that for one (1) year following the termination of

his employment, he would not (i) work for or in furtherance of any Competing Business within

the Restricted Area in circumstances where his duties, services and/or responsibilities are the

same as or substantially similar to any duties and responsibilities he performed for the Company

during the Look Back Period or that are otherwise likely or probable to result in the use or

disclosure of Confidential Information; or (ii) perform for any Competing Business any

management, planning, consulting, market development or operational functions or services

within the Restricted Area which are the same or substantially similar to any of the functions or




                                                10
          Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 11 of 19



services which he performed for the Company during the Look Back Period. See Agreement at

Section 5(b), Ex. 1. The capitalized terms are defined in the Agreement.

         37.   The “Restricted Area” is defined in the Agreement as “the territory or territories

or other geographic areas in which the Company does business and as to which I performed

services; had managerial, operational, or market-development responsibility; and/or about which

I had access to Confidential Information, during the Look Back Period.” See Agreement at

Section 5(a)(vii), Ex. 1.

         38.   The Agreement contains prohibitions of Sharif from soliciting customers,

patients, physicians, suppliers, vendors, and FMCNA employees for a one (1) year period after

the termination of his employment, as set out in Sections 5(c)-(e), Ex. 1.

                                   Sharif Resigns to Join USRC

         39.   On July 25, 2020, Sharif became vested in one of FMCNA’s long term incentive

plans.

         40.   On Monday, July 27, 2020, Sharif, informed FMCNA of his intent to resign and

accept a position at USRC. Thereafter, FMCNA engaged with Sharif in an effort to convince

him to remain at FMCNA, but on July 30, 2020, Sharif confirmed to FMCNA that he would be

accepting employment at USRC. Sharif’s employment at FMCNA terminated effective July 29,

2020.

         41.   Sharif informed FMCNA that he intends to commence employment at USRC

imminently, although he did not provide an exact start date. Sharif informed FMCNA that he

would be hired at USRC as its “Chief Administrative Officer.”




                                                11
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 12 of 19



       42.     Upon information and belief, Sharif will be working for USRC in the United

States, out of its Texas headquarters where Sharif will be one of the highest-level executives at

the headquarters of USRC.

       43.     Sharif’s duties, services and/or responsibilities at USRC are the same or

substantially similar to any duties or responsibilities he performed for FMCNA.

       44.     Sharif’s duties, services and/or responsibilities at USRC are such that he is likely

or probable to use or disclose FMCNA’s Confidential Information in performing them.

       45.     Sharif will be performing for USRC management, planning, consulting, market

development or operational functions which are the same or substantially similar to those he

performed for FMCNA during the last two years of his employment.

       46.     USRC is a direct competitor of FMCNA.

       47.     USRC is a “Competing Business” within the meaning of the Agreement.

       48.     USRC partners with physicians across the United States to operate outpatient,

home and specialty dialysis programs to serve people living with chronic and acute renal disease.

Upon information and belief, USRC serves approximately 26,000 patients in 339 dialysis

facilities across 31 states and the Territory of Guam, and earned approximately $1.3 billion in

revenue in 2018.

       49.     At the time of his resignation from employment, Sharif knew that USRC was a

competitor of FMCNA.

       50.     Sharif’s employment at USRC will violate the one-year non-competition

provision in the Agreement, which commences on Sharif’s termination date of July 29, 2020.

       51.     Permitting Sharif to be employed by, and continue his employment with, USRC

would give USRC an unfair competitive advantage over FMCNA in as much as it is inevitable



                                                12
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 13 of 19



that Sharif will, in the performance of his duties for USRC, use and disclose FMCNA’s trade

secrets and confidential information and harm its goodwill.

                                          COUNT ONE
                                      BREACH OF CONTRACT

        52.        Plaintiff repeats and re-alleges all of the allegations contained in the foregoing

paragraphs as if fully set forth herein.

        53.        There exists a valid and binding Agreement between Plaintiff and Sharif. (Ex. 1).

        54.        The Agreement was made for valid consideration.

        55.        The Agreement is reasonable, consonant with public policy, and is necessary to

protect the legitimate business interests of FMCNA.

        56.        The Agreement is reasonably limited in scope and narrowly tailored to protect

FMCNA’s legitimate business interests.

        57.        FMCNA has a clearly ascertainable right to protect its goodwill, confidential

business information and trade secrets and to enforce the Agreement’s restrictive covenants.

        58.        Sharif breached his contractual obligations to FMCNA by providing services to and

on behalf of USRC and by virtue of the nature of his employment with USRC.

        59.        FMCNA will suffer, and continue to suffer, irreparable harm as a result of this

breach, and threatened breach. FMCNA is threatened with losing the value of its trade secrets

and confidential information and certain clinician and customer relationships and goodwill.

FMCNA has also suffered monetary injury as a result of Sharif’s breach, in an amount to be

proven at trial.




                                                     13
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 14 of 19



                                 COUNT TWO
                   MISAPPROPRIATION OF TRADE SECRETS – MTSA

        60.    Plaintiff repeats and re-alleges all of the allegations contained in the foregoing

paragraphs as if fully set forth herein.

        61.    FMCNA’s company confidential information as set out above, including but not

limited to IT programs, strategies, successes, challenges, strengths, weaknesses, busines

strategies and plans, physician information, financial data, patient and clinician software

strategies, technology projections, trends, and analyses, growth opportunities, clinic information,

and market information, and other nonpublic proprietary information constitute trade secrets

within the meaning of the Massachusetts Trade Secrets Act, M.G.L. c. 93, §§ 42, 42A-42G

(“MTSA”).

        62.    FMCNA’s trade secrets derive independent economic value from not being

generally known to, or readily ascertainable by proper means by, the public, and other persons

can obtain economic value from their disclosure and use.

        63.    At all relevant times, FMCNA has taken reasonable and necessary measures to

safeguard the secrecy and confidentiality of its information and business intelligence, including

trade secrets. Such measures include, without limitation, promulgating corporate policies and

requiring employees to contractually agree not to disclose confidential information.

        64.    Sharif had substantial and ongoing access to FMCNA’s trade secrets as a result of

and during his employment with FMCNA.

        65.    Sharif gathered and exposed himself to FMCNA’s trade secrets even when he was

in the process of obtaining employment with USRC.

        66.    Sharif took and retained FMCNA’s trade secrets after he accepted employment at

USRC.

                                                14
          Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 15 of 19



       67.     Sharif retained FMCNA’s trade secrets after he ceased being employed by

FMCNA.

       68.     Upon information and belief, Sharif disclosed FMCNA’s trade secrets to USRC

and/or has misappropriated or threatens to misappropriate FMCNA’s trade secrets through his

employment with USRC in violation of the MTSA.

       69.     Sharif misappropriated and/or threatens to misappropriate FMCNA’s trade secrets

through improper means.

       70.     Sharif’s conduct was willful and malicious within the meaning of M.G.L. c. 93 §

42B(b).

       71.     By misappropriating and/or using FMCNA’s trade secrets, Sharif has created an

unfair advantage for USRC in competing with FMCNA, including USRC acquiring a valuable

roadmap for competing with FMCNA’s technology infrastructure and USRC being able to target

FMCNA’s relationships and goodwill with its clinicians and customers, at FMCNA’s expense.

       72.     As a result of Sharif’s violation of the MTSA, FMCNA has been injured and will

continue to be damaged by losses of, among other things, customers, revenues, valuable

proprietary information and goodwill.

                                COUNT THREE
                   MISAPPROPRIATION OF TRADE SECRETS – DTSA

       73.     Plaintiff repeats and re-alleges all of the allegations contained in the foregoing

paragraphs as if fully set forth herein.

       74.     FMCNA’s company confidential information, as set out above, constitutes trade

secrets within the meaning of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. (“DTSA”).




                                               15
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 16 of 19



        75.    FMCNA’s trade secrets derive independent economic value from not being

generally known to, or readily ascertainable by proper means by, the public, and other persons

can obtain economic value from their disclosure and use.

        76.    The trade secrets are related to a product or service used in, or intended for use in,

interstate or foreign commerce.

        77.    At all relevant times, FMCNA has taken reasonable and necessary measures to

safeguard the secrecy and confidentiality of its information and business intelligence, including

trade secrets. Such measures include, without limitation, promulgating corporate policies and

requiring employees to contractual agree not to disclose confidential information.

        78.    Sharif had substantial and ongoing access to FMCNA’s trade secrets as a result of

and during his employment with FMCNA.

        79.    Sharif gathered and exposed himself to FMCNA’s trade secrets even when he was

in the process of obtaining employment with USRC.

        80.    Sharif took and retained FMCNA’s trade secrets after he accepted employment at

USRC.

        81.    Sharif retained FMCNA’s trade secrets after he ceased being employed by

FMCNA.

        82.    Upon information and belief, Sharif disclosed FMCNA’s trade secrets to USRC

and/or has misappropriated or threatens to misappropriate FMCNA’s trade secrets through his

employment with USRC in violation of the DTSA.

        83.    Sharif misappropriated and/or threatens to misappropriate FMCNA’s trade secrets

through improper means.

        84.    Sharif’s conduct was willful and malicious.



                                                 16
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 17 of 19



       85.     By misappropriating and/or using FMCNA’s trade secrets, Sharif has created an

unfair advantage for USRC in competing with FMCNA, including USRC acquiring a valuable

roadmap for competing with FMCNA’s technology infrastructure and USRC being able to target

FMCNA’s relationships and goodwill with its clinicians and customers, at FMCNA’s expense.

       86.     As a result of Sharif’s violation of the DTSA, FMCNA has been injured and will

continue to be damaged by losses of, among other things, customers, revenues, valuable

proprietary information and goodwill.

                                   REQUESTS FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court:

       1.      Enter an order that Sharif and all parties in active concert or participation with

him be preliminarily and permanently enjoined from (a) performing services for USRC

anywhere in the United States for one (1) year following the termination of his employment at

Plaintiff, (b) disclosing or using any of FMCNA’s trade secrets, confidential information, or

proprietary information, (c) destroying, discarding or altering, directly or indirectly, any

FMCNA information or property, and (d) otherwise engaging in any conduct which violates the

Agreement.

       2.      Enter an order that Sharif and all parties in active concert or participation with

him be preliminarily and permanently enjoined for one (1) year following his termination from

employment at Plaintiff from (a) soliciting or communicating with a Covered Customer, Patient

or Physician for the purpose of (i) selling or providing the Covered Customer, Patient or

Physician a Competing Product or Service, or (ii) inducing or encouraging the Covered

Customer, Patient or Physician to end, or change to the Company’s detriment the customer’s,

patient’s or physician’s relationship with the Company; (b) soliciting or communicating with a

Covered Supplier or Vendor for the purpose of inducing or encouraging the Covered Supplier or
                                                 17
         Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 18 of 19



Vendor to end or change to the Company’s detriment the supplier’s or vendor’s relationship with

the Company; (c) soliciting or communicating with an employee of the Company for the purpose

of inducing or encouraging the employee to leave the employment of the Company or to change

an existing business relationship to the detriment of the Company; and (d) helping another

person or entity hire away a Company employee (as all capitalized terms are defined in the

Agreement).

       3.      Enter an order that Sharif and all parties in active concert or participation with

him be required to return to Plaintiff all originals and all copies of FMCNA trade secrets,

confidential information, proprietary information, or other property that may exist, in any form,

that are in his possession, custody or control.

       4.      Enter an order that Sharif and all parties in active concert or participation with

him be required to explain any use or disclosure of FMCNA’s trade secrets, confidential

information, or proprietary information, in sufficient detail to enable FMCNA to track down and

recover all misappropriated information.

       5.      Award Plaintiff its reasonable attorney’s fees and costs incurred in successfully

enforcing the Agreement, as set forth in Section 6 of the Agreement.

       6.      To the extent necessary, enter an order that extends the restrictive covenants for

“one day for each day [Sharif is] in violation of the restriction…” not to extend beyond one (1)

year, as set forth in Section 6 of the Agreement.

       7.      Enjoin Sharif upon principles of equity, award Plaintiff damages and exemplary

damages, and award Plaintiff attorneys’ fees, as well as any other remedy available pursuant to

the MTSA and/or DTSA.




                                                  18
            Case 1:20-cv-11460-MBB Document 1 Filed 08/03/20 Page 19 of 19



           8.     Award Plaintiff damages in an amount to be determined at trial in the form of

compensatory, unjust enrichment, actual, consequential and punitive damages.

           9.     Any such other and further relief that the Court deems fit and proper.

                                            JURY DEMAND

           Plaintiff hereby demands a trial by jury on all claims raised in its Complaint that are so

triable.

                                                         Respectfully submitted,

                                                         NATIONAL MEDICAL CARE, INC.

                                                         By its attorneys,

                                                         /s/ Jeffrey S. Siegel
                                                         Jeffrey S. Siegel (BBO #647148)
                                                         Sean P. O’Connor (BBO #673835)
                                                         MORGAN, BROWN & JOY, LLP
                                                         200 State Street, 11th Floor
                                                         Boston, MA 02109
                                                         (617) 523-6666
                                                         (617) 367-3125 (fax)
                                                         jsiegel@morganbrown.com
                                                         soconnor@morganbrown.com

Dated: August 3, 2020




                                                    19
